Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 11-12, 26 is/are rejected under 35 U.S.C. 102 a(1) as being anticipated by US 2016/0068387 A1 (“Nakanishi”).

Regarding claim 11, Nakanishi shows (Fig. 13) a semiconductor package structure, comprising: 
an electronic device (101) having an exposed region (within 1350 stack) adjacent to a first surface (top surface of 101); and 
a dam (1350 stack) surrounding the exposed region of the electronic device and disposed on the first surface, the dam comprising a second dielectric (bottom 1350) and a first dielectric (upper 1350) at least partially above the second dielectric.

claim 12, Nakanishi shows (Fig. 13) the first dielectric (upper 1350) in contact with a top surface of the second dielectric (bottom 1350).

Regarding claim 26, Nakanishi shows (Fig. 13) wherein the dam (1350 stack) is free from projecting over the exposed region.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 21-24, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of US 2011/0024862 A1 (“Tu”).

Regarding claim 1, Nakanishi shows (Fig. 1) a semiconductor package structure (100, para 32), comprising: 
an electronic device (chip 101 with MEMS 102, embedded within 101, para 32) having an exposed region (top of 102, opening 110, para 32) adjacent to a first surface (upper surface of chip 101); 
a dam (150, a type of insulative protective barrier or dam around the MEMS, which is a light sensitive compound, para 39 and made of first polymerized compound, Abstract) surrounding the exposed region of the electronic device and disposed on the first surface, the dam comprising a top surface (top of 150) away from the first surface; and 
an encapsulant (160, second polymeric compound, epoxy based resin, abstract and para 39, 43) encapsulating the first surface of the electronic device, exposing the exposed region of the electronic device, 
wherein the top surface of the dam is retracted (shortened top surface compared to the top surface of the encapsulant as explained in the specification para 25 last portion) from a top surface of the encapsulant (150b is smaller than 160c).
Nakanishi does not show wherein a first portion of a side surface of the encapsulant exposed from the dam is parallel to a second portion of the side surface of the encapsulant in contact with the dam.

    PNG
    media_image1.png
    432
    882
    media_image1.png
    Greyscale

Tu shows (Fig. 1A) a first portion (as shown) of a side surface of the encapsulant (40, mold, para 36 last part) exposed from the dam (31, plastic sheet acting as a dam, para 34) is parallel to a second portion (as shown) of the side surface of the encapsulant in contact with the dam.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Tu, with specific encapsulant shape, to the invention of Nakanishi.
Since obviousness may be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The motivation to do so is that the combination produces the predictable result of having a proper support for the transparent lid over the aperture as shown.  

claim 2, Nakanishi shows (Fig. 1) the exposed region (top of 102, opening 110, para 32) comprises a movable part (102 is a MEMS device (para 32) and MEMS are well known to have movable part as explained in para 4).

Regarding claim 3, Nakanishi shows (Fig. 1) the movable part (within 102) comprises a membrane (MEMS are well known to have movable part as membrane, as explained in para 2).

Regarding claim 5, Nakanishi shows (Fig. 1B) wherein the exposed region (top of 102) comprises a circular shape (as shown in figure) from a top view perspective.

Regarding claim 6, Nakanishi shows (Fig. 1B) wherein the dam (150) comprises a circular shape (as shown in figure) from a top view perspective.

Regarding claim 7, Nakanishi shows (Fig. 1) wherein the dam (150) is free from projecting over the exposed region (top of 102 is exposed where no portion of the dam is projected toward the exposed region).

Regarding claim 21, Nakanishi shows (Fig. 1) wherein the dam (150, first compound, para 41-42) comprises polymeric materials (para 42).

Regarding claim 22, Nakanishi shows (Fig. 1) wherein a portion of a top surface of the encapsulant (160) is substantially higher than a top surface of the dam (150) [160c > 150b, Fig. 1A).

Regarding claim 23, Nakanishi shows (Fig. 1) wherein the top surface of the encapsulant (160) is substantially flat.

Regarding claim 24, Nakanishi shows (Fig. 1) wherein the top surface of the dam (150) is substantially flat.

Regarding claim 28, Tu shows (Fig. 1A) wherein the first portion (as shown) of the side surface and second portion (as shown) of the side surface are continuous (along the inner portion of the encapsulant 40).

Regarding claim 30, Tu shows (Fig. 1A) wherein the top surface of the dam (150) and a top surface of the encapsulant (40) form a vertical step profile.

2. Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Tu as applied to claim 1 above, further in view of US 2012/0270354 A1 (“Hooper”).

Regarding claim 4, Nakanishi shows (Fig. 1) conductive terminal (130, interconnect, with metal 120, para 19, along with conductive bonding pad 200, as a conductive terminal according to specification para 31 of the application where a conductive terminal is equivalent to a conductive pad and a conductive wire) on the first surface (upper surface of die 110) and the exposed region (top of 102, opening 110, para 32).
Nakanishi in view of Tu does not show conductive terminal electrically connected to the exposed region.
Hooper shows (Fig. 1-3) conductive terminal (120, metal traces of bonding pad 200 electrically connected to metal material 120 of 106, para 18) electrically connected to the exposed region (cavity 114 below diaphragm region 108, pressure vibrates the diaphragm which in turn is converted to electrical signal going towards 200, para 16-17).

The motivation to do so is that the combination can effectively process the converted mechanical signal to electrical signal and send it to another external device for further use (para 17).

3. Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi as applied to claim 12 or 11 above, in view of US 2016/0260761 A1 (“Jun”).

Regarding claim 13, Nakanishi shows (Fig. 13) the first dielectric and the second dielectric.
Nakanishi does not show the first dielectric further in contact with a side surface of the second dielectric.
Jun shows (Fig. 8B) the first dielectric (500, para 111) further in contact with a side surface of the second dielectric (310, para 109).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Jun, with side surface encapsulation of second dielectric, to the invention of Nakanishi.
The motivation to do so is that the combination produces the predictable result of sealing different elements of the device (para 84).  

Regarding claim 14, Jun shows (Fig. 8B) wherein the first dielectric (500) comprises epoxy-based material (para 84).

claim 15, Jun shows (Fig. 8B) wherein the second dielectric (310) comprises polyimide or polybenzoxazole (engineering plastic, para 80).
Note: It is well known in the art that engineering plastic includes polyimide.

4. Claims 16, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (Fig. 13) as applied to claim 11 above, in view of Nakanishi (Fig. 1 embodiment).

Regarding claim 16, Nakanishi shows (Fig. 13) further comprising an encapsulant encapsulating the electronic device and the dam, the encapsulant comprising a top surface.
Nakanishi (Fig. 13) does not show a portion of the top surface is substantially higher than a top surface of the dam.
Nakanishi (Fig. 1) shows a portion of the top surface of the encapsulant (160) is substantially higher than a top surface of the dam (150).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Nakanishi (Fig. 1), with higher encapsulant, to the invention of Nakanishi (Fig. 13).
The motivation to do so is that the combination produces the predictable result of adequately insulating the bonding wire (para 38). 

Regarding claim 27, Nakanishi shows (Fig. 13) the top surface of the dam (stacked 1350) is substantially flat.

5. Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi as applied to claim 11 above, in view of Jun, evidenced by US 2016/0237202 (“Shiobara”) and US 2010/0052153 A1 (“Koizumi”).

claim 25, Nakanishi shows the first dielectric and the second dielectric.
Nakanishi does not show first dielectric has a first viscosity greater than a second viscosity of the second dielectric.
Jun shows (Fig. 8B) first dielectric (500, epoxy-based, para 85) has a first viscosity (Shiobara Table 1, 6.4 pascal second) greater than a second viscosity (1 pascal, Koizumi para 65 last part) of the second dielectric (Jun, polyimide, para 80).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Jun, with side surface encapsulation of second dielectric, to the invention of Nakanishi.
The motivation to do so is that the combination produces the predictable result of sealing different elements of the device (para 84).  

6. Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Tu as applied to claim 28 above, further in view of US 2009/0224344 A1 (“Huang”).

Regarding claim 29, Nakanishi shows (Fig. 1) wherein the first portion and second portion.
Nakanishi in view of Tu does not show wherein the first portion of the side surface and second portion of the side surface are coplanar.
Huang shows (Fig. 2H) the first portion of the side surface (26 upper inner as shown) and second portion (26 lower inner adjacent to 28) of the side surface are coplanar.
Since obviousness may be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 
The motivation to do so is that the combination produces the predictable result of having a coplanar encapsulation suitable for the filling of dam as needed by the height of barrier and thickness of the lid (adhesive 28, para 27).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because of the new ground of rejection stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.H/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819